Case: 4:20-cr-00781-RWS-DDN Doc. #: 2 Filed: 12/10/20 Page: 1 of 2 PageID #: 5

                                                                                           FILED
                                                                                        DEC 102020
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI                              U. S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF MO
                                   EASTERN DIVISION                                           ST.LOUIS

 UNITED STATES OF AMERICA,                         )
                                                   )
 Plaintiff,                                        )
                                                   )           4:20CR00781 RWS/DDN
 v.                                                ) No.
                                                   )
 DARRELL GILKEY,                                   )
                                                   )
 Defendant.                                        )

                                         INDICTMENT

                                          COUNT ONE
        The Grand Jury charges that:

        On or about September 19, 2020, in the City of St. Louis, within the Eastern District of

Missouri,

                                       DARRELL GILKEY,

the Defendant herein, actitJ.g with another, with intent to cause death and serious bodily harm, did

take from the person and presence of another, by force, violence, and intimidation, a motor vehicle,

that is, a 2019 Dodge Charger, VIN#1NXBR32E86Z610315, that had been transported in

interstate commerce.

        In violation of Title 18, United States Code, Sections 2119 and 2, and punishable under

Title 18, United States Code, Section 2119(1).

                                          COUNT TWO

      On or about September 19, 2020, in the City of St. Louis, within the Eastern District of

Missouri,

                                       DARRELL GILKEY,
Case: 4:20-cr-00781-RWS-DDN Doc. #: 2 Filed: 12/10/20 Page: 2 of 2 PageID #: 6




the Defendant herein, acting with another, knowingly possessed and brandished a firearm, in

furtherance of a crime of violence for which they may be prosecuted in a court of the United States,

that is, carjacking, in violation of Title 18, United States Code, Section 2119, as set forth in Count

One.

       In violation of Title 18, United States Code, Sections 924(c)(1) and 2, and punishable under

Title 18, United States Code, Section 924(c)(l)(A)(ii).



                                              A TRUE BILL.


                                               FOREPERSON

JEFFREY B. JENSEN
United States Attorney


DONALD S. BOYCE, #6282562IL
Assistant United States Attorney
